DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Under examination are the claims amended on 31 August 2020.  Claim(s) [] was/were cancelled.  Claim(s) 1-14 is/are pending and considered on the merits below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 8 and repeated throughout the claim, the claim recites “the inlet channel.” However, this appears to lack clear antecedent basis, as the element is introduced as “at least one inlet channel,” leading to ambiguity in the case that there is more than one inlet channel.
Regarding claims 8 and 14, this issue also exists in these claims and dependents.
Dependent claims are rejected on the same basis as their parent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yotoriyama et al. (US 2012/0039774).

    PNG
    media_image1.png
    78
    298
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    79
    303
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    445
    582
    media_image3.png
    Greyscale
Regarding claim 1, Yotoriyama describes a method of aliquoting a sample liquid  using a sealing liquid in a microfluidic
    PNG
    media_image4.png
    264
    319
    media_image4.png
    Greyscale
 device (abstract), the sample liquid and the sealing liquid having different wetting characteristics and being configured to be combined with one another to form a biphasic system composed of two phases separated from one another by an interface ([0049], where sealing liquid is silicon oil, and [0043] where sample is impliedly aqueous), the microfluidic device (Fig. 1) having a chamber with at least one inlet channel configured for introduction of the sample liquid and of the sealing liquid and with a multitude of cavities configured to be filled via the inlet channel (at 21 and where cavities are found branching off from main 
    PNG
    media_image5.png
    560
    352
    media_image5.png
    Greyscale
channel), wherein the inlet channel and the cavities having a geometry defined depending on the respective wetting characteristics of the sample liquid and of the sealing liquid (this appears to be a product-by-process type limitation because it is describing physical structure and “having a geometry defined” by certain characteristics appears to generally describe the manner it was produced; the examiner interprets this limitation as being met if the device operates in a manner consistent with correct operation; the limitation therefore appears met given the operability of the device described in the reference), the method comprising: 

    PNG
    media_image6.png
    607
    431
    media_image6.png
    Greyscale
introducing the sample liquid such that a meniscus of the sample liquid is suitably shaped by the defined geometry and the contact angle present in the sample liquid in order to fill the cavities with the sample liquid (see Fig. 3 and Fig. 10 and text associated with this, [0051]-[0066] and [0088]-[0091]) ; and 
introducing the sealing liquid after the sample liquid has been introduced such that a meniscus of the sealing liquid, by virtue of the contact angle present in the sealing liquid, which is greater than the contact angle of the sample 
    PNG
    media_image7.png
    401
    868
    media_image7.png
    Greyscale
liquid, and the defined geometry, is suitably shaped in order to blanket the filled cavities with the sealing liquid (see Fig. 10 and [0088]-[0089] reproduced here). 
Regarding claim 7, wherein introducing the sealing liquid includes introducing the sealing liquid at a temperature at least as high as a temperature of a liquid present in the cavities (as in Fig. 10, since the two liquids are in thermal contact during introduction, they would be expected to be at the same temperature).
Regarding claim 8, Yotoriyama describes a microfluidic device for aliquoting a sample liquid using a sealing liquid, the sample liquid and the sealing liquid having different wetting characteristics and being configured to be combined with one another to form a biphasic system composed of two phases separated from one another by an interface, the microfluidic device comprising (see abstract, Fig. 1, [0043], and [0049] above): 
a chamber having 
at least one inlet channel configured to introduce the sample liquid and the sealing liquid (as in Fig. 1) and 
a multitude of cavities configured to be filled via the inlet channel (Fig. 1), the inlet channel and the cavities having a geometry defined depending on the respective wetting characteristics of the sample liquid and the sealing liquid (see discussion of this limitation in rejection of claim 1).

    PNG
    media_image8.png
    84
    481
    media_image8.png
    Greyscale
Regarding claim 9, wherein the cavities are rounded (see Fig.1b).

Regarding claim 10, wherein a respective width of the cavities is greater than a maximum extent of a meniscus of the sample liquid (in that the device operates, this appears inherent).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yotoriyama in view of Sandell et al. (US 2007/0003443).

    PNG
    media_image9.png
    63
    300
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    79
    299
    media_image10.png
    Greyscale
Regarding claim 2, Yotoriyama descirbes that the method further comprises introducing one or more of at least one reagent ([0036] and [0038], reproduced below).
However, they do not describe an additive.

    PNG
    media_image11.png
    330
    294
    media_image11.png
    Greyscale
Sandell describes covering the reagents in his similar device with wax in order to preserve the reagents, thus acting as at least one additive into the cavities prior to the introduction of the sample liquid ([0004]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have also done this in the primary reference’s method for the same benefit.

    PNG
    media_image12.png
    152
    294
    media_image12.png
    Greyscale
Regarding claim 3, from Sandell, wherein the one or more of the at least one reagent and the at least one additive is dried in the cavities in the introduction step ([0040]). 

Regarding claim 4, though Sandell does not describe that wherein introducing further includes: 
a first drying process in which the reagent is dried, and, 
a second drying process in which the additive is dried, the second drying process following the first drying process,
it would have nevertheless been obvious to one of ordinary skill in the art at the time the application was effectively filed, as the order of steps is generally not considered inventive activity absent additional evidence (MPEP 2144.04 IV C).  
Regarding claim 5, the primary reference does not appear to discuss the limitation at issue.

    PNG
    media_image13.png
    251
    310
    media_image13.png
    Greyscale
Sandell teaches that in using a PCR device, there are steps of adjusting the temperature of the sample liquid to a reaction temperature ([0038]); and one or more of putting the chamber in an oblique position and setting the chamber in a rotating motion ([0042]).

    PNG
    media_image14.png
    189
    302
    media_image14.png
    Greyscale
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have included these steps from Sandell, as they appear useful in a PCR experiment, and the primary reference discusses an article of use in such experiments. 
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yotoriyama in view of Kopf-Sill et al. (US 5,053,060) and official notice with respect to claim 12.
Regarding claim 6, Yotoriyama does not appear to describe degassing using heating.
Kopf-Sill teaches (see text from col. 3 reproduced here) having a step of heating a liquid-guiding section of the microfluidic device one or more of upstream and 
    PNG
    media_image15.png
    241
    244
    media_image15.png
    Greyscale
downstream of the cavities to a degassing temperature for degassing of so as to degas one or more of the sample liquid and of the sealing liquid.
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have included this step to remove gasses from the liquids to prevent bubble formation in the microfluidics which can have undesirable effects given the delicate nature of working in the micron scale.
Regarding claim 12, Yotoriyama further describe his device having a deaeration chamber fluidically coupled to the chamber and configured to deaerate the microfluidic device (see Fig. 10, where the deaeration chamber corresponds to air vent 22).
However, he does not appear to describe a temperature controller to degas.
Kopf-Sill as noted above describes using heat to perform a degassing procedure (see evidence above).  
However, they do not appear to describe the use of a temperature controller.  
The examiner officially notes that when heating, it would have been well known to use a temperature controller configured to heat the deaeration chamber and to degas one or more of the sample liquid and the sealing liquid in the task required by Kopf-Sill.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have included the above elements as it would have allowed for the removal of gasses from the liquids to prevent bubble formation in the microfluidics which can have undesirable effects given the delicate nature of working in the micron scale and do accomplish it using a commonly available and well understood tool.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yotoriyama in view of Song et al. (US 2007/0280857).

    PNG
    media_image16.png
    279
    257
    media_image16.png
    Greyscale
Regarding claim 11, Yotoriyama does not appear to discuss the limitation at issue. 
Song discusses devices and methods in the field of PCR analysis ([0004]).  In his device, the cavities have one or more of partly hydrophilic surface characteristics, and different geometries, and different volumes (Fig. 1, see below). 

    PNG
    media_image17.png
    418
    462
    media_image17.png
    Greyscale
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have provided such a feature, because selecting the particular type of article to conduct the PCR experiments with is a matter of satisfying the needs of a particular project, and taking from all relevant teachings to obtain a project’s optimal combination is a matter of routine experimentation.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yotoriyama in view of official notice.
Regarding claim 14, Yotoriyama describes a microfluidic system comprising: 
a microfluidic device configured to aliquot a sample liquid using a sealing liquid, the sample liquid and the sealing liquid having different wetting characteristics and being configured to be combined with one another to form a biphasic system composed of two phases separated from one another by an interface, the microfluidic device including a chamber that has 
at least one inlet channel configured to introduce the sample liquid and the sealing liquid and 
(ii) a multitude of cavities configured to be filled via the inlet channel, the inlet channel and the cavities having a geometry defined depending on the respective wetting characteristics of the sample liquid and the sealing liquid; 
(for these elements above, see rejection of claim 1 and evidence cited there).
Yotoriyama also describes a pump unit configured to pump liquids through the chamber of the microfluidic device (see Fig. 10, where the pump is the syringe).
However, he does not appear to describe the use of a controller.
The examiner officially notes that the use of a controller to control elements such as pumps is well known.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have included the controller as it would have allowed for the automation of the device and would have allowed one to accomplish it using a commonly available and well understood tool.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the manner of production does not appear to be taught in the references considered and is therefore deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/Primary Examiner, Art Unit 1797